Order entered March 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00345-CV

                                     IN RE A.H., Relator


                         Original Proceeding from the County Court
                                  Kaufman County, Texas
                              Trial Court Cause No. 87976-CC

                                           ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

Although we have reviewed relator’s petition and supporting appendix in determining this

petition for writ of mandamus, because the attached appendix supporting the petition includes

unredacted information that identifies the relator’s minor children, we STRIKE relator’s petition

and supporting appendix. TEX. R. APP. P. 9.9(b). We ORDER relator to bear the costs of this

original proceeding.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE